           Case 9:19-cv-00124-DWM Document 32 Filed 04/17/20 Page 1 of 6



Maxon R. Davis
DAVIS, HATLEY, HAFFEMAN & TIGHE, P.C.
The Milwaukee Station, Third Floor
101 River Drive North
P.O. Box 2103
Great Falls, MT 59403-2103
Telephone: 406-761-5243
Facsimile: 406-761-4126
Max.davis@dhhtlaw.com
Attorneys for Paul Carlson

                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MONTANA
                                MISSOULA DIVISION

:::::::::::::::::::::::::::::::::::::::::::::::::::::::
SHANDA SARCHETTE, an
individual, and MARCIE                                    CAUSE NO. CV-19-124-M-DWM
CALDWELL, an individual,

                           Plaintiffs,                    MEMORANDUM IN SUPPORT
         -vs-                                             OF PAUL CARLSON’S MOTION
                                                          TO DISMISS FOR LACK OF
ALEX M. AZAR II, Secretary of the                         JURISDICTION
United States Department of Health
and Human Services; PAUL
CARLSON, an individual;
DEBORAH WILSON, an individual,
and JOHN DOES 1-10,

                            Defendants.
:::::::::::::::::::::::::::::::::::::::::::::::::::::::

         Sandra Sarchette and (and now) Molly Coldwell are suing HHS Secretary

Alex Azar, Paul Carlson and now Deborah Wilson. Plaintiffs’ Amended Complaint
            Case 9:19-cv-00124-DWM Document 32 Filed 04/17/20 Page 2 of 6




(Doc. 28), which is supposed to contain a “short and plain statement of the claim”1 is

34 pages in length, with over 140 allegations of not just facts, but of law and mixed

statements of law and fact. That said, the gravamen of the Amended Complaint is

that Paul Carlson sexually harassed Plaintiffs over an extended period of many years

while he and Plaintiffs worked together at the Rocky Mountain Lab (“RML”) in

Hamilton, Montana.

           Plaintiffs assert five claims for relief – under none of which it is alleged that all

of the defendants are jointly liable. Counts I and II are for discrimination and for a

hostile work environment. The only defendant alleged to be liable is Alex Azar, in

his capacity as Secretary of HHS, i.e. the federal government, as owner of the RML.

           Paul Carlson is alleged to be liable to Plaintiffs under Count III, for

Negligence, under Count IV, for Intentional and/or Negligent Infliction of Emotional

Distress and under Count V, for Invasion of Privacy. These are claims that exist

under Montana common law. The Amended Complaint is wholly devoid of

allegations by which federal question jurisdiction is asserted against Paul Carlson.

           The Amended Complaint also alleges (entirely correctly) at ¶¶ 1, 2 and 4, that

Sarchette, Caldwell and Carlson, are all Montana residents. Plainly, diversity

jurisdiction does not exist. In explicit recognition of the lack of both a federal


1
    Rule 8(a)(1), FRCivP.
                                                 2
        Case 9:19-cv-00124-DWM Document 32 Filed 04/17/20 Page 3 of 6




question against, or diversity jurisdiction existing with, Paul Carlson, Plaintiffs allege

that the court can keep him in this case on the basis of supplemental jurisdiction

pursuant to 28 USC § 1367, because the “claims” are related. Id., at ¶ 9.

      Paul Carlson respectfully disagrees. He instead submits that the jurisprudence

which has developed for the exercise of pendant jurisdiction under 28 USC § 1367

leads inexorably to the conclusion that Paul Carlson can – and should be – dismissed

from this case.

      As a first point, the Amended Complaint appears to at least tacitly concede that

Paul Carlson cannot himself be sued for discrimination or a hostile work

environment. Paul Carlson readily agrees. Such claims can only be pursued against a

plaintiff’s employer. Miller vs. Maxwell’s Intern., Inc., 991 F.2d 583, 587-8 (9th

Cir. 1993). Carlson was never either Sarchette’s or Caldwell’s employer. That

point appears beyond dispute. He can never be liable to them under Counts I or II.

      As far as the separate Montana common law claims asserted against Paul

Carlson are concerned, the concept of pendant jurisdiction does not extend to keep

him in the case, in the absence of some other basis for there being federal

jurisdiction over him. See Action Embroidery Corporation vs. Atlantic

Embroidery, Inc., F.3d 1174 (9th Cir. 2004). There, the Ninth Circuit endorsed

utilizing pendant jurisdiction over defendants over whom a federal court could

                                            3
        Case 9:19-cv-00124-DWM Document 32 Filed 04/17/20 Page 4 of 6




already assert jurisdiction for existing federal claims against them:

      Many of our sister circuits have adopted the doctrine of “pendent
      personal jurisdiction.” Under this doctrine, a court may assert pendent
      personal jurisdiction over a defendant with respect to a claim for
      which there is no independent basis of personal jurisdiction so long as
      it arises out of a common nucleus of operative facts with a claim in
      the same suit over which the court does have personal jurisdiction.
      [Citing cases.] Pendent personal jurisdiction is typically found where
      one or more federal claims for which there is nationwide personal
      jurisdiction are combined in the same suit with one or more state or
      federal claims for which there is not nationwide personal jurisdiction.
      . ...
      When a defendant must appear in a forum to defend against one
      claim, it is often reasonable to compel that defendant to answer other
      claims in the same suit arising out of a common nucleus of operative
      facts.

Id., at pp. 1180-81. [Emphasis added.]

      The problem here is that Paul Carlson does not need to appear in this court

to answer claims of sexual harassment under Title VII, even if he was, as alleged,

the harasser. It would be a classic example of bootstrapping to extend jurisdiction

over a defendant for pendant state-law claims in the absence of jurisdiction

existing over him in the first instance. At least one sister federal court has

recognized this incongruity and explained why Action Embroidery is specifically

inapplicable to what Sarchette and Caldwell seek to accomplish with their

Amended Complaint:

      The doctrine of pendent personal jurisdiction allows a court to
      exercise personal jurisdiction over additional claims against a single
                                           4
        Case 9:19-cv-00124-DWM Document 32 Filed 04/17/20 Page 5 of 6




      defendant, not over additional defendants. [Citing case] The doctrine
      is inapplicable here because GISFW cites no case law that supports
      “pendent personal jurisdiction” over additional defendants, as opposed
      to additional claims.

Get In Shape Franchise, Inc., vs. TFL Fishers, LLC, 167 F. Supp.3d 173, 194-5 (D.

Mass. 2016). That is precisely the deficiency here, with Plaintiffs’ allegation that

their “claims” against Paul Carlson share facts common to their claims against

Secretary Azar. That is simply not enough. There ought to be no question that this

court would be unable to hear a case amongst three Montana residents for the three

counts which Sarchette and Caldwell seek to pursue against Paul Carlson, if that

were all that those plaintiffs had alleged.

      Indeed, if the basis for what is the “anchor” claim by which federal

jurisdiction is premised is found not to exist as against particular defendants, it has

been determined that it would be an abuse of discretion to exercise pendant

jurisdiction over any remaining state law claims against those same defendants.

United States v. Botefuhr, 309 F.3d 1263, 1273-4 (10th Cir.2002); accord, Taylor

vs. Bettis, 976 F.Supp.2d 721, 751-2 (E.D.N.C. 2013).

                                     Conclusion

      Paul Carlson should be dismissed from this case.




                                              5
 Case 9:19-cv-00124-DWM Document 32 Filed 04/17/20 Page 6 of 6




DATED this 17th day of April, 2020.

                        DAVIS, HATLEY, HAFFEMAN & TIGHE, P.C.


                        By /s/ Maxon R. Davis________________
                               Maxon R. Davis
                               P.O. Box 2103
                               Great Falls, Montana 59403-2103
                               Attorneys for Paul Carlson




                                 6
